 



Exhibit 10.22
REVOLVING LINE OF CREDIT AGREEMENT
by and between
BIOTIME, INC.
as “Borrower”
and
ALFRED D. KINGSLEY, CYNDEL & CO., INC., AND GEORGE KARFUNKEL
as “Lenders”
Dated as of April 12, 2006

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

             
1.
  General Definitions.     1  
 
           
2.
  Draws and Disbursements.     2  
 
           
3.
  Terms of Payment.     4  
 
           
4.
  Shares.     5  
 
           
5.
  Events of Default.     5  
 
           
6.
  Representations and Warranties of Borrower.     6  
 
           
7.
  Affirmative Covenants.     8  
 
           
8.
  Maximum Permitted Interest.     9  
 
           
9.
  Governing Law.     9  
 
           
10.
  Successors and Assigns.     10  
 
           
11.
  Entire Agreement; Amendment.     10  
 
           
12.
  Survival.     10  
 
           
13.
  Notices.     10  
 
           
14.
  Delays and Omissions.     11  
 
           
15.
  Rules of Construction.     11  
 
           
16.
  Counterparts.     12  
 
           
17.
  Investment Representations.     12  
 
           
18.
  Registration Rights.     13  
 
           
19.
  Legends.     14  

 



--------------------------------------------------------------------------------



 



REVOLVING LINE OF CREDIT AGREEMENT
     This Revolving Line of Credit Agreement (“Credit Agreement”) is made and
entered into as of April 12, 2006, by and between Alfred D. Kingsley, Cyndel &
Co., Inc. and George Karfunkel (each a “Lender,” and collectively “Lenders”),
and BioTime, Inc., a California corporation (“Borrower”).
RECITALS
     Borrower has requested a credit facility consisting of a revolving line of
credit, and Lenders are willing to make the requested credit facility to
Borrower, but only upon the terms, and subject to the conditions, contained
herein.
AGREEMENT
     Now, therefore, in consideration of the premises and the mutual covenants
hereinafter contained, the parties hereto agree as follows:
     1. General Definitions. The following words shall have the following
meanings:
          1.1 “Business Day” means any day that is not a Saturday, a Sunday, or
a day on which banks are required, or permitted, to be closed in the State of
New York.
          1.2 “Credit Facility” means the right of Borrower to borrow up to
$500,000 from Lenders under the terms and conditions of this Credit Agreement
and the Note.
          1.3 “Debtor Relief Law” means the Bankruptcy Code of the United States
of America, as amended, or any other applicable liquidation, conservatorship,
bankruptcy, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief law affecting the rights of creditors generally.
          1.4 “Earmarked Funds” means funds received by Borrower through (i) the
sale of capital stock, (ii) loans from other lenders, or (iii) funds in excess
of $1,000,000 received by Borrower through the collection of license fees,
signing fees, milestone fees, or similar fees (excluding royalties) under any
other present or future agreement pursuant to which Borrower grants one or more
licenses to use Borrower’s patents or technology.
          1.5 “Event of Default” or “Events of Default” means any of the events
specified in Section 5.
          1.6 “Loan” means the loans made by Lenders to Borrower pursuant to
this Credit Agreement, and evidenced by the Note.

1



--------------------------------------------------------------------------------



 



          1.7 “Loan Documents” means this Credit Agreement, the Note, and the
Security Agreement, and all other agreements, instruments, and documents in
favor of a Lender, now or hereafter executed by or on behalf of Borrower and
delivered to a Lender in connection with this Credit Agreement or in connection
with any of the transactions contemplated hereby.
          1.8 “Maturity Date” means the earlier of (i) October 31, 2007, and
(ii) such date on which Borrower shall have received an aggregate of $600,000
through (A) the sale of capital stock, (B) the collection of license fees,
signing fees, milestone fees, or similar fees (excluding royalties) in excess of
$1,000,000 under any present or future agreement pursuant to which Borrower
grants one or more licenses to use Borrower’s patents or technology, (C) funds
borrowed from other lenders, or (D) any combination of sources under clauses
(A) through (C).
          1.9 “Note” means each promissory note, of even date, in the form
attached as EXHIBIT A, evidencing the amount of the Loan from each Lender, to be
executed concurrently with this Credit Agreement.
          1.10 “Security Agreement” means that certain Security Agreement of
even date among Borrower and Lender pursuant to which Borrower is granting
Lender security interest in certain specified collateral to secure Borrower’s
obligations under this Agreement and the Note.
          1.11 “Shares” means common shares, no par value, of the Borrower.
     2. Draws and Disbursements.
          2.1 Maximum Loan Amount. On the terms and conditions set forth in this
Credit Agreement, Lenders shall make available to Borrower the Credit Facility,
as a revolving line of credit in a principal amount not to exceed at any one
time Five Hundred Thousand Dollars ($500,000), less all amounts of principal
prepaid or required to be prepaid under Section 3.2.1 of this Credit Agreement
(the “Maximum Loan Amount”). Each Lender shall be severally, and not jointly and
severally, obligated to lend One Hundred Sixty-Six Thousand Six Hundred
Sixty-Six Dollars and Sixty-Seven Cents ($166,666.67) of the Maximum Loan
Amount.
          2.2 Draw Period. Borrower may request from Lenders advances of funds
(“Draws”) under the Credit Facility from the date of this Agreement until
October 31, 2007 (the “Draw Period”). As amounts drawn by Borrower hereunder are
repaid, they may be reborrowed subject to the terms and conditions of this
Credit Agreement; provided, that at no time shall the aggregate principal amount
of Loans outstanding under this Credit Agreement exceed the Maximum Loan Amount.
The Draw Period may be terminated by Borrower at any time by written notice to
Lenders. Subject to the terms and conditions of this Credit Agreement, and
provided that no Event of Default has occurred, Lenders shall make advances to
Borrower upon request as provided in this

2



--------------------------------------------------------------------------------



 



Section 2. Upon the occurrence of an Event of, one of Lenders’ remedies includes
Lenders’ right to terminate the Draw Period and Borrower’s right to make Draws
under this Credit Agreement.
     2.3 Increments. Draws must be in increments of not less than One Hundred
Thousand Dollars ($100,000), or the remaining amount available under the Credit
Facility, whichever is less. Each Lender shall advance one-half of each Draw.
     2.4 Use of Funds. All funds borrowed under this Credit Agreement will be
used as working capital to pay Borrower expenses arising in the ordinary course
of business.
     2.5 Disbursement Procedures.
               2.5.1 Borrower hereby appoints each member of its Office of the
President and the Chief Financial Officer as the officers authorized to make
Draws under this Credit Agreement during the Draw Period. Any one of such
officers (the “Authorized Officers”) is authorized to make Draws. Lender, at its
sole option, may require that all requests for Loan funds be in writing, signed
by an Authorized Officer, in a form acceptable to Lenders. Facsimile documents
may be accepted by Lenders as originals. Any Draw by an Authorized Officer shall
constitute an ongoing representation and warranty by Borrower that at the time
of request for or payment of any Draw no Event of Default has occurred.
               2.5.2 Draws shall be paid according to the Authorized Officer’s
instructions, except that checks representing Loan funds shall always be made
payable to Borrower, and wire transfers shall only be permitted if Borrower has
authorized payment into the account into which the funds are to be deposited.
The appointment of the above-named Authorized Officer(s) shall remain in full
force and effect until written notice of revocation of appointment signed by the
Chief Executive Officer or Chief Financial Officer of Borrower has been received
by Lender.
               2.5.3 Lenders shall advance Loan funds available under the Credit
Facility in accordance with Borrower’s Draws within four (4) Business Days after
the receipt of the Draw.
               2.5.4 Each Draw shall be accompanied by the certificates required
by Section 2.6.
               2.5.5 Borrower shall indemnify and hold Lenders harmless from
loss or liability of any kind arising from or related to any action or inaction
taken by Lenders in good faith in reliance upon instructions received from any
Authorized Officer.
     2.6 Conditions Precedent. The following conditions must be satisfied before
Lenders shall be obligated to disburse Loan funds to Borrower pursuant to a
Draw:

3



--------------------------------------------------------------------------------



 



               2.6.1 Due execution. Lenders shall have received duly executed
originals of this Credit Agreement and all other Loan Documents.
               2.6.2 Approvals. Lenders shall have received evidence
satisfactory to them that all consents and approvals which are necessary for, or
required as a condition of, the validity and enforceability of this Credit
Agreement and all other Loan Documents have been obtained and are in full force
and effect.
               2.6.3 Representations and Warranties Correct. All of Borrower’s
representations and warranties contained in this Credit Agreement and in any
other Loan Document shall be true and correct in all material respects on the
date the Loan funds are disbursed, and Borrower shall have delivered to Lenders
a certificate executed by an Authorized Officer to such effect.
               2.6.4 No Event of Default. No Event of Default shall have
occurred, and Borrower shall have delivered to Lenders a certificate executed by
an Authorized Officer to such effect.
               2.6.5 Independent Verification. Borrower must provide for
Lenders’ review and acceptance such documentation as may be required by Lenders
to ensure Borrower is in compliance with the terms and conditions of this Credit
Agreement, including, without limitation, resolutions of Borrower’s board of
directors or a duly constituted and authorized committee thereof, certified by
the secretary or an assistant secretary of the corporation, authorizing the
execution and delivery of this Agreement and the other Loan Documents and
performance of Borrower’s obligations hereunder and thereunder.
               2.6.6 Shares. Prior to the initial Draw under this Credit
Agreement, Borrower must have issued the Shares to Lenders.
               2.6.7 Closing Costs. Borrower must have paid all attorneys’ fees
(not to exceed $10,000 for all Lenders in the aggregate) incurred by Lenders in
connection the preparation, execution, and delivery of the Loan Documents, and
all reports and notices required to be filed by Lenders or their respective
affiliates under the Securities Exchange Act of 1934, as amended (the “Exchange
Act”), in connection with this Agreement and Lenders’ receipt of the Shares.
     3. Terms of Payment.
          3.1 Interest. Interest shall accrue and be payable at the rate of 10%
per annum on the outstanding principal balance of the Loan. Interest shall
accrue from the date of each disbursement of principal pursuant to a Draw.
Accrued interest shall be paid with principal on the Maturity Date. Interest
will be charged on that part of outstanding principal of the Loan which has not
been paid and shall be calculated on the basis of a 360-day year and a 30-day
month.

4



--------------------------------------------------------------------------------



 



          3.2 Payment of Principal. The outstanding principal balance of the
Loan, together with accrued interest, shall be paid in full on the Maturity
Date.
               3.2.1 Mandatory Prepayment of Principal. In the event that
Borrower receives Earmarked Funds, Borrower shall use the Earmarked Funds to
prepay principal, plus accrued interest, within two business days after such
Earmarked Funds are received by Borrower, and the amount of principal so prepaid
shall reduce the Maximum Loan Amount.
          3.3 Optional Prepayment of Principal. Borrower may prepay principal,
with accrued interest, at any time and the amount of principal so prepaid shall
be available for further Draws by Borrower during the Draw Period to the extent
that the prepayment of principal was not required under Section 3.2.1.
          3.4 Default Interest Rate; Late Payment Charge. In the event that any
payment of principal or interest is not paid within five (5) days from on the
date on which the same is due and payable, such payment shall continue as an
obligation of the Borrower, and interest thereon from the due date of such
payment and interest on the entire unpaid balance of the Loan shall accrue until
paid in full at the lesser of (i) fifteen percent (15%) per annum, or (ii) the
highest interest rate permitted under applicable law (the “Default Rate”). From
and after the Maturity Date or upon acceleration of the Note, the entire unpaid
principal balance of the Loan with all unpaid interest accrued thereon, and any
and all other fees and charges then due at such maturity, shall bear interest at
the Default Rate.
          3.5 Date of Payment. If the date on which a payment of principal or
interest on the Loan is due is a day other than a Business Day, then payment of
such principal or interest need not be made on such date but may be made on the
next succeeding Business Day.
          3.6 Application of Payments. All payments shall be applied first to
costs of collection, next to late charges or other sums owing Lenders, next to
accrued interest, and then to principal, or in such other order or proportion as
Lenders, in their sole discretion, may determine.
          3.7 Currency. All payments shall be made in United States Dollars.
     4. Shares. As consideration for Lenders making the Credit Faculty available
to Borrower, Borrower will issue and deliver to each Lender 33,333 Shares. No
fractional Shares shall be issued.

5



--------------------------------------------------------------------------------



 



     5. Events of Default. The following shall constitute Events of Default:
(a) the default of Borrower in the payment of any interest or principal due
under this Credit Agreement or the Note held by either Lender; (b) the failure
of Borrower to perform or observe any other term or provision of, or covenant,
agreement, or obligation under, this Credit Agreement or any other Loan
Document; (c) any act, omission, or other event that constitutes an “Event of
Default” under the Note or the Security Agreement; (d) any representation or
warranty of Borrower contained in this Credit Agreement or in any other Loan
Document, or in any certificate delivered by Borrower pursuant to this Credit
Agreement or any other Loan Document, is false or misleading in any material
respect when made or given; (e) Borrower becoming the subject of any order for
relief in a proceeding under any Debtor Relief Law; (f) Borrower making an
assignment for the benefit of creditors; (g) Borrower applying for or consenting
to the appointment of any receiver, trustee, custodian, conservator, liquidator,
rehabilitator, or similar officer for it or for all or any part of its property
or assets; (h) the appointment of any receiver, trustee, custodian, conservator,
liquidator, rehabilitator, or similar officer for Borrower, or for all or any
part of the property or assets of Borrower, without the application or consent
Borrower if such appointment continues undischarged or unstayed for sixty
(60) calendar days; (i) Borrower instituting or consenting to any proceeding
under any Debtor Relief Law with respect to Borrower, or all or any part of its
property or assets, or the institution of any similar case or proceeding without
the consent of Borrower, if such case or proceeding continues undismissed or
unstayed for sixty (60) calendar days; (j) the dissolution or liquidation of
Borrower, or the winding-up of the business or affairs of Borrower; (k) the
taking of any action by Borrower to initiate any of the actions described in
clauses (f) through (j) of this paragraph; (l) the issuance or levy of any
judgment, writ, warrant of attachment or execution or similar process against
all or any material part of the property or assets of Borrower if such process
is not released, vacated or fully bonded within sixty (60) calendar days after
its issue or levy; or (m) any breach or default by Borrower under any loan
agreement, promissory note, or other instrument evidencing indebtedness payable
to a third party.
          5.1 Remedies On Default. Upon the occurrence of an Event of Default,
at Lender’s option, all unpaid principal and accrued interest, and all other
amounts payable to Lender under this Credit Facility and any other Loan Document
shall become immediately due and payable without presentment, demand, notice of
non-payment, protest, or notice of non-payment. Each Lender also shall have all
other rights, powers, and remedies available under this Credit Agreement and the
Note or any other Loan Document, or accorded by law or at equity. All rights,
powers, and remedies of a Lender may be exercised at any time by the Lender and
from time to time after the occurrence of an Event of Default. All rights,
powers, and remedies of a Lender in connection with this Credit Agreement and
the Note and any Loan Document are cumulative and not exclusive and shall be in
addition to any other rights, powers, or remedies provided by law or equity.
     6. Representations and Warranties of Borrower. Borrower represents and
warrants to Lenders the following:
          6.1 Organization; Capitalization. Borrower is a corporation duly
organized, validly existing and in good standing under the laws of the state of
California and has all requisite

6



--------------------------------------------------------------------------------



 



corporate power and authority to own its property and to carry on its business
as now being conducted.
          6.2 Authority; Enforceability. Borrower has the power and authority to
execute and deliver this Credit Agreement and each of the other Loan Documents,
and to perform all of Borrower’s obligations under this Credit Agreement and the
other Loan Documents. This Credit Agreement and each of the other Loan
Agreements is the valid and binding agreement and obligation of Borrower,
enforceable in accordance with its respective terms, except to the extent
limited by any bankruptcy, insolvency, or similar law affecting the rights of
creditors generally. There are no corporate, contractual, statutory, regulatory,
judicial, or other restrictions of any kind upon the power and authority of
Borrower to execute and deliver this Credit Agreement or any other Loan
Document, and to consummate the transactions contemplated by this Credit
Agreement and the other Loan Documents, including, without limitation: (a) the
payment of all principal and interest that may become due on the Loan; and
(b) the issuance of the Shares. No action, approval or consent by, or notice to
or filing with, any federal, state, municipal or other governmental department,
commission, agency, regulatory authority, or court is necessary to make this
Credit Agreement or the other Loan Documents the valid agreements binding upon
Borrower in accordance with their respective terms, or to consummate the
transactions contemplated by this Credit Agreement and the other Loan Documents.
          6.3 No Conflict. The execution and delivery of this Credit Agreement
and the other Loan Documents, and the consummation of the transactions
contemplated by this Credit Agreement and the other Loan Documents, do not and
will not (a) violate any provisions of (i) any rule, regulation, statute, or
law, or (ii) the terms of any order, writ or decree of any court or judicial or
regulatory authority or body, or (iii) the Articles of Incorporation or Bylaws
of Borrower, and (b) conflict with or result in a breach of any condition or
provision or constitute a default under or pursuant to the terms of any
contract, mortgage, lien, lease, agreement, debenture or instrument to which
Borrower or any Subsidiary is a party, or which is or purports to be binding
upon Borrower, any Subsidiary, or upon any of their respective properties, and
(c) result in the creation or imposition of any lien, charge or encumbrance upon
any of the assets or properties of Borrower or any Subsidiary.
          6.4 Shares. When issued pursuant to this Agreement, the Shares will be
validly issued and outstanding, fully paid and non-assessable.
          6.5 Accuracy of Information. Borrower has delivered to Lenders a copy
of Borrower’s financial statements for the year ended on December 31, 2005, as
will be included in its Form 10-K for such fiscal year, its annual report on
Form 10-K for the fiscal year ended December 31, 2004, and quarterly report on
Form 10-Q for the fiscal quarter and nine months ended September 30, 2005, and
all Current Reports on Form 8-K filed by Borrower since September 30, 2005 (the
“Disclosure Documents”). The financial statements contained in the Disclosure
Documents were prepared in accordance with generally accepted accounting
principles, consistently applied, and accurately reflect the financial condition
and results of operations of Borrower at and as of the dates

7



--------------------------------------------------------------------------------



 



reported. All financial information and other information contained in the
Disclosure Documents was true and correct in all material respects when such
reports were filed under the Exchange Act, and in the case of the financial
statements for the fiscal year ended December 31, 2005, is true and correct in
all material respects on the date of this Credit Agreement, except for changes
arising from operations in the ordinary course of business since December 31,
2005.
          6.6 Taxes. Borrower has filed when due all federal, state and local
income tax returns and has filed when due all other returns with respect to
taxes which are required to be filed with the Internal Revenue Service and the
appropriate authorities of the jurisdictions where business is transacted by
them. All items and entries provided for or reflected in such returns are
correct and are made on a proper basis. All amounts, if any, required to be
paid, as shown on such returns, have been paid. None of such tax returns has
been audited. There are no suits, actions, claims, or investigations, inquiries
or proceedings now pending against Borrower in respect of taxes, governmental
charges or assessments, nor are there any matters under discussion with any
governmental authority relating to taxes, governmental charges or assessments
asserted by any such authority.
          6.7 Litigation. Except as disclosed in the Disclosure Documents, there
are no lawsuits, arbitration proceedings, administrative proceedings, actions or
claims pending or threatened against Borrower. No fine, penalty or other
sanction has been imposed by any federal, state, local or municipal court,
judicial, administrative or regulatory body or authority against Borrower. There
is no outstanding order, writ, injunction or degree of any court, administrative
agency or governmental body or arbitration tribunal against or affecting
Borrower or any of its respective properties, assets, business or prospects.
     7. Affirmative Covenants. During the Draw Period, and until such time as
the entire principal balance and accrued interest on the Loan, and all other
amounts payable by Borrower under this Credit Agreement or any other Loan
Document have been paid in full, Borrower shall comply with the following
covenants and agreements:
          7.1 Furnish Information. Borrower will, at either Lender’s request,
furnish information to Lender relating to Borrower’s business and financial
affairs and permit Lender to examine Borrower’s books and records.
          7.2 Comply with Terms and Conditions. Borrower will comply with all
terms and conditions of all other Loan Documents.
          7.3 Financial Reports. Borrower will file with the Securities and
Exchange Commission, when due, all quarterly reports, annual reports, current
reports, and other documents required pursuant to the Exchange Act.

8



--------------------------------------------------------------------------------



 



          7.4 Limitation on Dividends and Other Distributions by Borrower.
Borrower shall not declare or pay any dividend or other distribution of cash,
other property (excluding shares of capital stock and options, warrants or other
rights to acquire capital stock or stock purchase warrants of Borrower), or
evidences of indebtedness, on account of or with respect to any shares of
capital stock.
          7.5 Insurance. Borrower will, and will cause its Subsidiaries, to
maintain insurance with responsible carriers against such risks and in such
amounts as is customarily carried by similar businesses with such deductible as
are customarily carried by similar businesses of similar size, including,
without limitation, property and casualty loss, workers’ compensation and
interruption of business insurance.
          7.6 Fees and Charges of Attorneys and Others. In the event that a
Lender employs attorneys, accountants, appraisers, consultants, or other
professional assistance, excluding the services of any such person who is a
direct employee of a Lender, in connection with any of the following, then, the
reasonable amount of costs, expenses, and fees incurred by the Lender shall be
payable on demand. A Lender may, at its option, add the amount of such costs,
expenses, and reasonable fees to the principal amount of the Loan. A Lender
thereafter may charge interest on such amount at the interest rate then
applicable to the principal. Costs, expenses, and reasonable fees of
professionals covered by this provision include such charges for the following:
          7.7 The preparation, modification, or renewal of this Credit Agreement
and the Note, or any other documentation incident to the loan transaction;
          7.8 Any litigation, dispute, proceeding or action, whether instituted
by Lender, Borrower, or any other person, relating to the Note or this
Agreement, including representation of Lender in any bankruptcy, insolvency, or
reorganization case or proceeding instituted by or against Borrower, and any
attempt by Lender to enforce any rights against Borrower;
          7.9 In the event of bankruptcy or insolvency proceedings (whether
state or federal) instituted by or against Borrower or involving the Borrower or
Property of the Borrower, the Lender may recover all costs, expenses, and
reasonable attorney fees incurred to protect or defend Lender’s rights under the
Note, and other documents underlying the loan transactions whether such costs,
expenses, and attorney fees be contractual or bankruptcy related, including
costs, expenses, and attorney fees for meetings, sessions, matters, proceedings
and litigation involving issues solely distinct to federal bankruptcy law, rules
and proceedings as well as other federal and state litigation and proceedings;
          7.10 The inspection, verification, protection, collection, processing,
sale, liquidation, or disposition of security given for the Note;

9



--------------------------------------------------------------------------------



 



          7.11 The preparation and filing of all reports required to be filed by
Lender under the Exchange Act during the term of this Credit Agreement in
connection with the ownership, acquisition, or disposition of the Shares, or
other equity securities issued by Borrower.
     8. Maximum Permitted Interest. No provision of this Credit Agreement or any
other Loan Document, or any transaction related thereto, shall be construed or
so operate as to require the Borrower to pay interest at a greater rate than the
maximum allowed by applicable state or federal law. Should any interest or other
charges paid or payable by the Borrower in connection with the Loan result in
the computation or earning of interest in excess of the maximum allowed by
applicable state or federal law, then any and all such excess shall be and the
same is hereby waived by Lender, and any and all such excess paid shall be
credited automatically against and in reduction of the outstanding principal
balance due of the Loan, and the portion of said excess which exceeds such
principal balance shall be paid by Lender to the Borrower.
     9. Governing Law. This Credit Agreement shall be construed and governed in
all respects by the laws of the State of California.
     10. Successors and Assigns. The provisions of this Credit Agreement shall
inure to the benefit of, and be binding upon, the respective successors,
assigns, heirs, executors and administrators of Borrower and Lenders.
     11. Entire Agreement; Amendment. This Credit Agreement and the other Loan
Documents constitute the full and entire understanding and agreement among the
parties with regard to the subject matter thereof. This Credit Agreement and any
term of this Credit Agreement may be amended, waived, discharged or terminated
only by a written instrument signed by the party to be charged.
     12. Survival. Borrower’s representations and warranties contained in this
Credit Agreement shall survive the funding of each Draw and any investigation
made by any party until the Maturity Date.
     13. Notices. All notices and other communications required or permitted to
be given pursuant to this Agreement shall be in writing and shall be deemed
given four (4) days after being deposited in the United States mail, certified
postage prepaid, return receipt requested, or when delivered by hand, by
messenger or express air freight service, in any case addressed as follows:

         
 
  To Lenders:   Alfred D. Kingsley
 
      150 East 57th Street, Suite 24E
 
      New York, NY 10022
 
      FAX: (212) 207-3901

10



--------------------------------------------------------------------------------



 



         
 
      Cyndel & Co., In.c
 
      c/o Steven Bayern
 
      26 West Broadway #1004
 
      Long Beach, NY 11561
 
      FAX: (516)                     
 
       
 
      George Karfunkel
 
      59 Maiden Lane
 
      New York, NY 10038
 
      FAX (212) 921-8340
 
       
 
  To Borrower:   BioTime, Inc.
 
      6121 Hollis Street
 
      Emeryville, California 94608
 
      Attention: Steven Seinberg, Chief Financial Officer
 
      FAX: (510) 350-2948
 
       
 
      with a copy to:
 
      Richard S. Soroko, Esq.
 
      Lippenberger, Thompson, Welch, Soroko & Gilbert LLP
 
      201 Tamal Vista, Blvd.
 
      Corte Madera, California 94925

Any party may change its address for the purpose of this Section 13 by giving
notice to each other party in accordance with this Section 13.
     14. Delays and Omissions. No delay or omission to exercise any right,
power, or remedy accruing to a Lender, upon any breach or default of Borrower
under this Credit Agreement or any other Loan Document, shall impair any such
right, power, or remedy of the Lender, nor shall it be construed to be a waiver
of, or an acquiescence in, any such breach or default or any similar breach or
default thereafter occurring; nor shall any waiver of any single breach or
default be deemed a waiver of any other breach or default theretofore or
thereafter occurring. Any waiver, permit, consent, or approval of any kind or
character on the part of a Lender of any breach or default by Borrower under
this Credit Agreement or any other Loan Document, or any waiver of any
provisions or conditions of this Credit Agreement or any other Loan Document by
a Lender, must be made in writing, and shall be effective only to the extent
specifically set forth in such writing. All remedies either under this Agreement
or by law and otherwise afforded to any party shall be cumulative and not
alternative.

11



--------------------------------------------------------------------------------



 



     15. Rules of Construction.
          15.1 Titles and Subtitles. The titles or headings of the Sections and
paragraphs of this Credit Agreement are for convenience of reference only and
are not to be considered in construing this Credit Agreement.
          15.2 Singular; Plural. Whenever appropriate in this Agreement, terms
in the singular form shall include the plural (and vice versa) and any gender
form shall include all others.
          15.3 Section Headings. Section headings are for the convenience of the
parties and do not form a part of this Agreement.
          15.4 Sections and Other References. References in this Agreement to
sections, paragraphs, and exhibits are references to articles, sections, and
paragraphs in this Agreement and schedules and exhibits attached to this
Agreement unless specified otherwise.
          15.5 Severability. If one or more provisions of this Credit Agreement
are held to be unenforceable under applicable law, each such unenforceable
provision shall be excluded from this Credit Agreement and the balance of this
Credit Agreement shall be interpreted as if each such unenforceable provision
were so excluded, and the balance of this Credit Agreement as so interpreted
shall be enforceable in accordance with its terms.
     16. Counterparts. This Credit Agreement may be executed in any number of
counterparts, each of which shall be an original, but all of which together
shall constitute one instrument.
     17. Investment Representations. Each Lender represents and warrants to
Borrower that:
          17.1 Lender is relying on the information provided in the Disclosure
Documents or otherwise communicated to Lender in writing by Borrower. Lender has
not relied on any statement or representations inconsistent with those contained
in the Disclosure Documents. Lender has had a reasonable opportunity to ask
questions of and receive answers from the executive officers and directors of
Borrower, or one or more of its officers, concerning Borrower and to obtain
additional information, to the extent possessed or obtainable without
unreasonable effort or expense, necessary to verify the information in the
Disclosure Documents. All such questions have been answered to Lender’s
satisfaction;
          17.2 Lender understands that the Shares are being offered and sold
without registration under the Securities Act of 1933, as amended (the “Act”) or
qualification under the California Corporate Securities Law of 1968, or under
the laws of other states, in reliance upon the exemptions from such registration
and qualification requirements for non-public offerings. Lender acknowledges and
understands that the availability of the aforesaid exemptions depends in part
upon

12



--------------------------------------------------------------------------------



 



the accuracy of certain of the representations, declarations and warranties
contained herein, which Lender hereby makes with the intent that they may be
relied upon by Borrower and its officers and directors in determining Lender’s
suitability to acquire the Shares. Lender understands and acknowledges that no
federal, state or other agency has reviewed or endorsed the offering of the
Shares or made any finding or determination as to the fairness of the offering
or completeness of the information in the Disclosure Documents;
          17.3 Lender understands that the Shares may not be offered, sold, or
transferred in any manner unless subsequently registered under the Act, or
unless there is an exemption from such registration available for such offer,
sale or transfer;
          17.4 Lender has such knowledge and experience in financial and
business matters to enable Lender to utilize the information contained in the
Disclosure Documents, or otherwise made available to Lender to evaluate the
merits and risks of an investment in the Shares and to make an informed
investment decision with respect thereto.
          17.5 Lender is acquiring the Shares solely for Lender’s own account
and for long-term investment purposes, and not with a view to, or for sale in
connection with, any distribution of the Shares; and
          17.6 Lender is an “accredited investor,” as such term is defined in
Regulation D promulgated under the Act.
     18. Registration Rights.
          18.1 Borrower agrees, at its expense, upon written request from the
Lenders, to use commercially reasonable efforts to register under the Act, the
Shares and to take such other actions as may be necessary to allow the Shares to
be freely tradable, without restrictions, in compliance with all regulatory
requirements. A written request for registration shall specify the quantity of
the Shares intended to be sold, the plan of distribution and the identity of the
sellers, which may include the Lender and assignees of its rights hereunder
(collectively, “Selling Securities Holders”), and whether the registration shall
be pursuant to an underwritten public offering or a “shelf’ registration
pursuant to Rule 415 (or similar rule that may be adopted by the Securities and
Exchange Commission). Borrower shall not be obligated to file more than two such
registration statements, other than registration statements on Form S-3.
Borrower shall use commercially reasonable efforts keep such registration
statements effective for a period of at least nine months, except that
registration statements on Form S-3 shall be kept effective for at least three
years (or such lesser period as the parties may agree, but in no event beyond
the completion of the distribution or distributions being made pursuant
thereto). Borrower shall utilize Form S-3 if it qualifies for such use. Borrower
shall make all filings required with respect to the registration statements and
will use commercially reasonable efforts to cause such filings to become
effective, so that the Shares being registered shall be registered or qualified
for sale under the securities or blue sky laws of such

13



--------------------------------------------------------------------------------



 



jurisdictions as shall be reasonably appropriate for distribution of the Shares
covered by the registration statement. Borrower will furnish to the Selling
Securities Holders such numbers of copies of a prospectus, including a
preliminary prospectus, in conformity with the requirements of the Act and such
other related documents as the Selling Securities Holders may reasonably request
in order to effect the sale of the Shares. To effect any offering pursuant to a
registration statement under this Section, Borrower shall enter into an
agreement containing customary representations and warranties, and
indemnification and contribution provisions, all for the benefit of Selling
Securities Holders, and, in the case of an underwritten public offering. an
underwriting agreement with an investment banking firm selected by the Lender
and reasonably acceptable to Borrower, containing such customary representations
and warranties, and indemnification and contribution provisions Borrower shall
have no obligation to make any cash settlement or payment to the Lenders or any
holder of Shares or to issue any additional Shares in the event that Borrower is
unable to effect or maintain in effect the registration of the Shares under the
Act or any state securities law despite Borrower’s commercially reasonable
efforts so to do.
          18.2 If, at any time, Borrower proposes to register any of its
securities under the Act (otherwise than pursuant to Section 18.1 above or on a
Form S-8 if such form cannot be used for registration of the Shares pursuant to
its terms), Borrower shall, as promptly as practicable, give written notice to
the Lender. Borrower shall include in such registration statement the Shares
proposed to be sold by the Selling Securities Holders. Notwithstanding the
foregoing, if the offering of Borrower’s securities is to be made through
underwriters, Borrower shall not be required to include the Shares if and to the
extent that the managing underwriter reasonably believes in good faith that such
inclusion would materially adversely affect such offering unless the Selling
Securities Holders agree to postpone their sales until 10 days after the
distribution is completed.
          18.3 Borrower shall pay the cost of the registration statements filed
pursuant to this Agreement, including without limitation all registration and
filing fees, fees and expenses of compliance with securities or blue sky laws
(including counsel’s fees and expenses in connection therewith), printing
expenses, messenger and delivery expenses, internal expenses of Borrower,
listing fees and expenses, and fees and expenses of Borrower’s counsel,
independent accountants and other persons retained or employed by Borrower.
Selling Securities Holders shall pay any underwriters discounts applicable to
the Shares.
     19. Legends. The Shares issued pursuant to this Agreement shall bear an
appropriate legend, conspicuously disclosing the restrictions on transfer under
the Act until the same are registered for sale under the Act. Borrower agrees
that upon the sale of the Shares pursuant to a registration statement or an
exemption, upon the presentation of the certificates containing such a legend to
it’s transfer agent, it will remove such legend. Borrower further agrees to
remove the legend at such time as registration under the Act shall no longer be
required.
     IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of
the date first above written.

14



--------------------------------------------------------------------------------



 



       
BORROWER:
   
 
   
BIOTIME, INC.
 
 
   
By
   
 
 
 
   
Title
   
 
 
 
   
By
   
 
 
 
   
Title
   
 
 

15



--------------------------------------------------------------------------------



 



        LENDERS:    
 
  Alfred D. Kingsley    
 
  George Karfunkel   Cyndel & Co., Inc.  
By
   
 
   
 
  Steven Bayern, President

16



--------------------------------------------------------------------------------



 



EXHIBIT A

 